
	
		II
		111th CONGRESS
		1st Session
		S. 1838
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 22, 2009
			Ms. Landrieu (for
			 herself and Mr. Webb) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a commission to commemorate
		  the sesquicentennial of the American Civil War.
	
	
		1.Short titleThis Act may be cited as the
			 Civil War Sesquicentennial Commission
			 Act.
		2.Findings and purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)The American Civil War was a defining
			 experience in the development of the United States.
				(2)The people of the United States continue to
			 struggle with issues of race, civil rights, the politics of federalism, and
			 heritage which are legacies of the Civil War and Reconstruction.
				(3)There is a resurgence of interest in the
			 Civil War that is evidenced by the multitude of publications, exhibits,
			 reenactments, research organizations, Internet and multimedia resources,
			 historic parks, and preservation associations focused on the Civil War.
				(4)The years 2011 through 2015 mark the
			 sesquicentennial of the Civil War.
				(5)The sesquicentennial of the Civil War
			 presents a significant opportunity for Americans to recall and reflect upon the
			 Civil War and its legacy in a spirit of reconciliation and reflection.
				(6)The United States Civil War Center at
			 Louisiana State University, Louisiana, and the Civil War Institute at
			 Gettysburg College, Pennsylvania, have been designated by the Federal
			 Government to plan and facilitate the commemoration of the sesquicentennial of
			 the Civil War.
				(7)The State of Virginia—
					(A)witnessed more Civil War military
			 engagements on its soil than any other State;
					(B)hosts more historic sites related to the
			 Civil War than any other State; and
					(C)is home to the Pamplin Historical Park and
			 the National Museum of the Civil War Soldier and the Virginia Center for Civil
			 War Studies at Virginia Polytechnic Institute and State University, both of
			 which are nationally recognized centers of expertise in the study of the Civil
			 War.
					(8)The African American Civil War Museum
			 located in Washington, DC, is the only museum in the Nation dedicated to the
			 study and understanding of the role of African-Americans in the Civil
			 War.
				(b)PurposeThe purpose of this Act is to establish a
			 Civil War Sesquicentennial Commemoration Commission to—
				(1)ensure a suitable national observance of
			 the sesquicentennial of the Civil War;
				(2)cooperate with and assist States and
			 national organizations with programs and activities for the observance of the
			 sesquicentennial of the Civil War;
				(3)assist in ensuring that any observance of
			 the sesquicentennial of the Civil War is inclusive and appropriately recognizes
			 the experiences and points of view of all people affected by the Civil War;
			 and
				(4)provide assistance for the development of
			 programs, projects, and activities on the Civil War that have lasting
			 educational value.
				3.Civil war sesquicentennial commemoration
			 commissionThe Secretary of
			 the Interior shall establish a commission to be known as the Civil War
			 Sesquicentennial Commemoration Commission (hereafter in this Act referred to as
			 the Commission).
		4.Composition of the commission
			(a)In GeneralThe Commission shall be composed of 25
			 members as follows:
				(1)Government membersThe Commission shall include—
					(A)2 Members of the Senate appointed by the
			 President pro tempore of the Senate, in consultation with the majority leader
			 and the minority leader of the Senate;
					(B)2 Members of the House of Representatives
			 appointed by the Speaker of the House of Representatives;
					(C)the Secretary of the Interior or the
			 designee of the Secretary;
					(D)the Secretary of the Smithsonian
			 Institution, or the designee of the Secretary;
					(E)the Secretary of the Department of
			 Education, or the designee of the Secretary;
					(F)the Chairman of the National Endowment for
			 the Humanities, or the designee of the Chairman;
					(G)the Archivist of the United States, or the
			 designee of the Archivist;
					(H)the Librarian of Congress, or the designee
			 of the Librarian; and
					(I)the Director of the National Park Service,
			 or the designee of the Director.
					(2)Private membersThe Commission shall include—
					(A)5 members appointed by the President from
			 among individuals who are representative of the corporate community; and
					(B)9 individuals, appointed by the President,
			 from among persons who by reason of education, training, and experience, are
			 experts on the Antebellum, Civil War, and Reconstruction eras,
			 including—
						(i)6 individuals with expertise in
			 history;
						(ii)1 individual with specific expertise in art
			 history, historic preservation, or a related field;
						(iii)1 individual with expertise in
			 anthropology, cultural geography, sociology, or a related field; and
						(iv)1 individual with expertise in political
			 science, law, economics, or a related field.
						(b)TermsMembers shall be appointed for the life of
			 the Commission.
			(c)VacanciesAny vacancy in the Commission shall not
			 affect its powers, and shall be filled in the same manner as the original
			 appointment.
			(d)Initial AppointmentsThe appointment of the members of the
			 Commission shall be made not later than 60 days after the date of the enactment
			 of this Act.
			5.General provisions
			(a)Meetings
				(1)Initial meetingNot later than 60 days after the date on
			 which all members of the Commission have been appointed, the members appointed
			 under subparagraphs (A) and (B) of section 4(a)(2) shall call the first meeting
			 of the Commission.
				(2)Subsequent meetingsThe Commission shall hold subsequent
			 meetings at the call of the chairperson.
				(b)Chairperson and Vice
			 ChairpersonAt the initial
			 meeting, the Commission shall elect a Chairperson and Vice Chairperson from
			 among its voting members.
			(c)QuorumA majority of voting members shall
			 constitute a quorum, but a lesser number may hold meetings.
			(d)Voting
				(1)In generalThe Commission shall act only on an
			 affirmative vote of a majority of the voting members of the Commission.
				(2)Nonvoting membersThe individuals appointed under
			 subparagraphs (A) and (B) of section 4(a)(1) shall be nonvoting members, and
			 shall serve only in an advisory capacity.
				6.Duties of the commission
			(a)Activities Related to the
			 SesquicentennialThe
			 Commission shall—
				(1)plan, develop, and carry out programs and
			 activities appropriate to commemorate the sesquicentennial of the Civil
			 War;
				(2)encourage interdisciplinary examination of
			 the Civil War;
				(3)facilitate Civil War-related activities
			 throughout the United States;
				(4)encourage civic, historical, educational,
			 economic, and other organizations throughout the United States to organize and
			 participate in activities to expand the understanding and appreciation of the
			 significance of the Civil War;
				(5)coordinate and facilitate the public
			 distribution of scholarly research, publications, and interpretations of the
			 Civil War;
				(6)provide technical assistance to States,
			 localities, and nonprofit organizations to further the commemoration of the
			 sesquicentennial of the Civil War;
				(7)develop programs and facilities to ensure
			 that the sesquicentennial commemoration of the Civil War results in a positive
			 legacy and long-term public benefit; and
				(8)encourage the development and conduct of
			 programs designed to involve the international community in activities that
			 commemorate the Civil War.
				(b)Plans and Report
				(1)Strategic plan and annual performance
			 plansThe Commission shall
			 prepare a strategic plan in accordance with
			 section
			 306 of title 5, United States Code, and annual performance
			 plans in accordance with
			 section
			 1115 of title 31, United States Code, for the activities of the
			 Commission carried out under this Act.
				(2)Reports
					(A)Annual reportThe Commission shall submit to Congress an
			 annual report that contains a list of each gift, bequest, or devise with a
			 value of more than $250, together with the identity of the donor of each such
			 gift, bequest, or devise.
					(B)Final reportNot later than December 30, 2015, the
			 Commission shall submit to Congress a final report that contains—
						(i)a summary of activities of the
			 Commission;
						(ii)a final accounting of funds received and
			 expended by the Commission; and
						(iii)the findings and recommendations of the
			 Commission.
						7.Grant program
			(a)Grants AuthorizedThe National Endowment for the Humanities
			 shall award grants under this section for the uses described in subsection
			 (b).
			(b)Use of GrantsGrants awarded under this section shall be
			 used for appropriate activities relating to the sesquicentennial of the Civil
			 War.
			(c)ConsiderationIn awarding grants under this section, the
			 National Endowment of the Humanities shall consider established university,
			 museum, or academic programs with national scope that sponsor multidisciplinary
			 projects, including those that concentrate on the role of African Americans in
			 the Civil War.
			8.Powers of the commission
			(a)In GeneralThe Commission may—
				(1)solicit, accept, use, and dispose of gifts,
			 bequests, or devises of money or other real or personal property for the
			 purpose of aiding or facilitating the work of the Commission;
				(2)appoint any advisory committee as the
			 Commission considers appropriate for the purposes of this Act;
				(3)authorize any voting member or employee of
			 the Commission to take any action that the Commission is authorized to take
			 under this Act;
				(4)procure supplies, services, and property,
			 and make or enter into contracts, leases, or other legal agreements to carry
			 out this Act (except that any contracts, leases, or other legal agreements
			 entered into by the Commission shall not extend beyond the date of the
			 termination of the Commission); and
				(5)use the United States mails in the same
			 manner and under the same conditions as other Federal agencies.
				9.Personnel matters
			(a)Compensation of MembersMembers of the Commission, and members of
			 any advisory committee appointed under section 8(a)(2), shall serve without
			 compensation.
			(b)Travel ExpensesMembers of the Commission, and members of
			 any advisory committees appointed under section 8(a)(2), shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of
			 chapter
			 57 of title 5, United States Code, while away from the home or
			 regular place of business of the member in the performance of the duties of the
			 Commission.
			(c)Staff
				(1)In generalThe Chairperson of the Commission may,
			 without regard to civil service laws (including regulations), appoint and
			 terminate an executive director and such other additional personnel as are
			 necessary to enable the Commission to perform the duties of the
			 Commission.
				(2)Confirmation of executive
			 directorThe employment of an
			 executive director shall be subject to confirmation by the Commission.
				(3)Compensation
					(A)In generalExcept as provided in subparagraph (B), the
			 Chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of
			 chapter
			 53 of title 5, United States Code, relating to classification
			 of positions and General Schedule pay rates.
					(B)Maximum rate of payThe rate of pay for the executive director
			 and other personnel shall not exceed the rate payable for level V of the
			 Executive Schedule under
			 section
			 5316 of title 5, United States Code.
					(d)Detail of Government Employees
				(1)In generalAt the request of the Commission, the head
			 of any Federal agency may detail, on a reimbursable or nonreimbursable basis,
			 any of the personnel of the agency to the Commission to assist the Commission
			 in carrying out the duties of the Commission under this Act.
				(2)Civil service statusThe detail of an employee under paragraph
			 (1) shall be without interruption or loss of civil service status or
			 privilege.
				(e)Volunteer and Uncompensated
			 ServicesNotwithstanding
			 section
			 1342 of title 31, United States Code, the Commission may accept
			 and use voluntary and uncompensated services as the Commission determines
			 necessary.
			(f)Support ServicesThe Director of the National Park Service
			 shall provide to the Commission, on a reimbursable basis, such administrative
			 support services as the Commission may request.
			(g)Procurement of Temporary and Intermittent
			 ServicesThe Chairperson of
			 the Commission may procure temporary and intermittent services under
			 section
			 3109(b) of title 5, United States Code, at daily rates for
			 individuals which do not exceed the daily equivalent of the annual rate of
			 basic pay prescribed for level V of the Executive Schedule under section 5316
			 of such title.
			(h)FACA NonapplicabilitySection 14(b) of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Commission.
			(i)TerminationThe Commission shall terminate on the date
			 that is 90 days after the date on which the Commission submits its report under
			 section 6(b)(2).
			10.Audit of commissionThe Inspector General of the Department of
			 the Interior shall perform an annual audit of the Commission and shall make the
			 results of the audit available to the public.
		11.Authorization of appropriations
			(a)In GeneralThere is authorized to be appropriated to
			 carry out this Act (other than section 7) $200,000 for each of the fiscal years
			 2010 through 2017.
			(b)GrantsThere is authorized to be appropriated
			 $3,500,000 to the National Endowment for the Humanities to provide grants under
			 section 7, to remain available until expended.
			
